Exhibit 10.3

VOTING AGREEMENT

This Voting Agreement (this “Agreement”), dated as of March 11, 2016 between the
undersigned stockholder (“Stockholder”) of Connecture, Inc., a Delaware
corporation (the “Company”), and Francisco Partners IV, L.P., a Delaware limited
partnership (“Investor”).

WHEREAS, concurrently with or following the execution of this Agreement, the
Company, Investor and other investor parties thereto, have entered, or will
enter, into an Investment Agreement dated the date hereof ( the “Investment
Agreement”), the form executed or to be executed having been previously provided
to the Stockholder including all exhibits in final form, providing for, among
other things, an equity financing transaction (the “Financing”); and

WHEREAS, to induce Investor to enter into the Investment Agreement, Stockholder
is willing to make certain representations, warranties, covenants and agreements
with respect to the shares of common stock, par value $0.001 per share, of the
Company (“Company Common Stock”) beneficially owned by Stockholder and set forth
below Stockholder’s signature on the signature page hereto (the “Original
Shares” and, together with any additional shares of Company Common Stock
pursuant to Section 6 hereof, the “Shares”).

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt, sufficiency and adequacy of which are hereby
acknowledged, the parties hereto agree as follows:

1. Definitions. For purposes of this Agreement, capitalized terms used and not
defined herein shall have the respective meanings ascribed to them in the
Investment Agreement.

2. Representations of Stockholder. Stockholder represents and warrants to
Investor that:

(a) (i) Stockholder owns beneficially (as such term is defined in Rule 13d-3
under the Exchange Act all of the Original Shares free and clear of all Liens,
and (ii) except pursuant hereto, there are no options, warrants or other rights,
agreements, arrangements or commitments of any character to which Stockholder is
a party relating to the pledge, disposition or voting of any of the Original
Shares and there are no voting trusts or voting agreements with respect to the
Original Shares.

(b) Stockholder does not beneficially own any shares of Company Common Stock or
any security exercisable for or convertible into shares of Company Common Stock
other than the Original Shares as set forth on the signature page of this
Agreement.



--------------------------------------------------------------------------------

(c) Stockholder has full power and authority to enter into, execute and deliver
this Agreement and to perform fully Stockholder’s obligations hereunder. This
Agreement has been duly and validly executed and delivered by Stockholder and
constitutes the legal, valid and binding obligation of Stockholder, enforceable
against Stockholder in accordance with its terms.

(d) None of the execution and delivery of this Agreement by Stockholder, the
consummation by Stockholder of the transactions contemplated hereby or
compliance by Stockholder with any of the provisions hereof will conflict with
or result in a breach, or constitute a default (with or without notice of lapse
of time or both) under any provision of, any trust agreement, loan or credit
agreement, note, bond, mortgage, indenture, lease or other agreement, instrument
or Law applicable to Stockholder or to Stockholder’s property or assets.

(e) No consent, approval or authorization of, or designation, declaration or
filing with, any Governmental Entity or other Person on the part of Stockholder
is required in connection with the valid execution and delivery of this
Agreement.

3. Agreement to Vote Shares.

(a) Stockholder agrees during the term of this Agreement to vote the Shares, and
to cause any holder of record of Shares to vote: (i) in favor of the Financing
and the Investment Agreement, at every meeting of the stockholders of the
Company at which such matters are considered and at every adjournment or
postponement thereof; (ii) against (1) any Alternative Transaction, (2) any
action, proposal, transaction or agreement which could reasonably be expected to
result in a breach of any covenant, representation or warranty or any other
obligation or agreement of the Company under the Investment Agreement or of
Stockholder under this Agreement and (3) any action, proposal, transaction or
agreement that could reasonably be expected to impede, interfere with, delay,
discourage, adversely affect or inhibit the timely consummation of the Financing
or the fulfillment of Investor’s or the Company’s conditions under the
Investment Agreement or change in any manner the voting rights of any class of
shares of the Company (including any amendments to the Certificate of
Incorporation or Bylaws.

(b) Stockholder hereby appoints Investor and any designee of Investor, and each
of them individually, its proxies and attorneys-in-fact, with full power of
substitution and resubstitution, to vote during the term of this Agreement with
respect to the Shares in accordance with Section 3(a) and for no other purpose.
This proxy and power of attorney is given to secure the performance of the
duties of Stockholder under this Agreement. Stockholder shall take such further
action or execute such other instruments as may be necessary to effectuate the
intent of this proxy. This proxy and power of attorney granted by Stockholder
shall be irrevocable during the term of this Agreement, shall be deemed to be
coupled with an interest sufficient in law to support an irrevocable proxy and
shall revoke any and all prior proxies granted by Stockholder with respect to
the Shares. The power of attorney granted by Stockholder herein is a durable
power of attorney and shall survive the dissolution, bankruptcy, death or
incapacity of Stockholder. The proxy and power of attorney granted hereunder
shall terminate upon the termination of this Agreement.

 

2



--------------------------------------------------------------------------------

4. Covenants.

(a) Stockholder agrees that Stockholder will not, and will not permit any entity
under Stockholder’s control to, deposit any of the Shares in a voting trust,
grant any proxies with respect to the Shares or subject any of the Shares to any
arrangement with respect to the voting of the Shares other than agreements
entered into with Investor.

(b) Stockholder agrees that all shares of Company Common Stock that Stockholder
purchases, acquires the right to vote or otherwise acquires beneficial ownership
(as defined in Rule 13d-3 under the Exchange Act) of after the execution of this
Agreement shall be subject to the terms of this Agreement and shall constitute
Shares for all purposes of this Agreement.

5. Termination. This Agreement shall terminate upon the earliest to occur of (i)
the Closing (ii) the date on which the Investment Agreement is terminated in
accordance with its terms and (iii) June 30, 2016.

6. No Agreement as Director or Officer. Stockholder makes no agreement or
understanding in this Agreement in Stockholder’s capacity as a designator,
employer or affiliate of any director or officer of the Company or any of its
subsidiaries (if Stockholder’s designee, employee or affiliate holds such
office), and nothing in this Agreement: (a) will limit or affect any actions or
omissions taken by any designee, employee or affiliate of Stockholder as such a
director or officer, including in exercising rights under the Investment
Agreement, and no such actions or omissions shall be deemed a breach of this
Agreement or (b) will be construed to prohibit, limit or restrict any designee,
employee or affiliate of Stockholder from exercising his or her fiduciary duties
as an officer or director to the Company or its stockholders.

7. Miscellaneous.

(a) This Agreement shall be governed by and construed in accordance with the
internal laws of the State of Delaware applicable to agreements made and to be
performed entirely within such state, without regard to the conflicts of law
principles of such state.

(b) The parties hereto acknowledge and agree that irreparable damage would occur
in the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that the parties hereto shall be entitled to seek an
injunction or injunctions to prevent breaches or threatened breaches of this
Agreement and to seek to enforce specifically the terms and provisions of this
Agreement in any court of competent jurisdiction, in each case without proof of
damages or otherwise (and each party hereto hereby waives any requirement for
the securing or posting of any bond in connection with such remedy), this being
in addition to any other remedy to which they are entitled at law or in equity.
The parties hereto agree not to assert that a remedy of specific enforcement is
unenforceable, invalid, contrary to law or inequitable for any reason, nor to
assert that a remedy of monetary damages would provide an adequate remedy.

 

3



--------------------------------------------------------------------------------

(c) Each of the parties hereto irrevocably and unconditionally submits to the
exclusive jurisdiction of the Chancery Court of the State of Delaware (or, if
the Chancery Court of the State of Delaware declines to accept jurisdiction, any
state or federal court within the State of Delaware), for the purposes of any
Action or other proceeding arising out of this Agreement and the rights and
obligations arising hereunder, and irrevocably and unconditionally waives any
objection to the laying of venue of any such Action or proceeding in any such
court, and further irrevocably and unconditionally waives and agrees not to
plead or claim in any such court that any such Action or proceeding has been
brought in an inconvenient forum. Each party hereto agrees that service of any
process, summons, notice or document by registered mail to such party’s
respective address set forth on the signature pages hereto shall be effective
service of process for any such Action or proceeding.

(d) EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
ACTION, CLAIM OR OTHER PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT. EACH PARTY HERETO (i) CERTIFIES THAT NO
REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF ANY ACTION, CLAIM OR OTHER
PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER AND (ii) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 7(d).

(e) This Agreement may be executed in two or more identical counterparts
(including by facsimile or electronic transmission), each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument, and shall become effective when one or more counterparts
have been signed by each of the parties hereto and delivered (by facsimile,
electronic transmission or otherwise) to the other parties.

(f) Each party hereto shall execute and deliver such additional documents as may
be necessary or desirable to effect the transactions contemplated by this
Agreement.

(g) This Agreement supersedes all prior agreements, written or oral, between the
parties hereto with respect to the subject matter hereof and contains the entire
agreement between the parties with respect to the subject matter hereof. This
Agreement may not be amended or supplemented, and no provisions hereof may be
modified or waived, except by an instrument in writing signed by both of the
parties hereto. No waiver of any provisions hereof by either party shall be
deemed a waiver of any other provisions hereof by such party, nor shall any such
waiver be deemed a continuing waiver of any provision hereof by such party.

(h) All Section headings herein are for convenience of reference only and are
not part of this Agreement, and no construction or reference shall be derived
therefrom.

 

4



--------------------------------------------------------------------------------

(i) The obligations of Stockholder set forth in this Agreement shall not be
effective or binding upon Stockholder until after such time as the Investment
Agreement is executed and delivered by the Company and Investor, and the parties
hereto agree that there is not and has not been any other agreement, arrangement
or understanding between the parties hereto with respect to the matters set
forth herein.

(j) Neither party to this Agreement may assign any of its rights or obligations
under this Agreement without the prior written consent of the other party
hereto, except that Investor may assign, in its sole discretion, all or any of
its rights, interests and obligations hereunder to any of its Affiliates. Any
assignment contrary to the provisions of this Section 7(j) shall be null and
void.

[SIGNATURE PAGE FOLLOWS]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first written above.

 

INVESTOR: FRANCISCO PARTNERS IV, L.P. By:  

FRANCISCO PARTNERS GP IV, L.P.

its General Partner

By:   FRANCISCO PARTNERS GP IV  

MANAGEMENT LIMITED

its General Partner

By:  

/s/ Ezra Perlman

Name: Ezra Perlman Title: Co-President

 

[SIGNATURE PAGE TO VOTING AGREEMENT]



--------------------------------------------------------------------------------

STOCKHOLDER:

 

GPP – CONNECTURE, LLC

By

 

/s/ Jeffrey Jay

Name: Jeffrey Jay

Title: President

Number of Shares of Company Common

Stock Beneficially Owned as of the Date

of this Agreement: 4,127,232

Street Address: 165 Mason Street 3rd

Floor

City/State/Zip Code: Greenwich, CT

06830

[SIGNATURE PAGE TO VOTING AGREEMENT]